DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 3-4, 6-10, 14 are pending.

Response to Arguments
The examiner acknowledges applicant’s Appeal Brief filed 6/16/2022.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are moot in view of the Examiners Amendments to the claims to place the application in condition for allowance. The rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Whittaker on 8/9/2022.

The application has been amended as follows: 
The claims are amended as follows:

1. (Currently amended) An optical sensor configured to be worn on a patient's finger and determine an optical signal indicative of a photoplethysmograph waveform, the sensor comprising: 
a flexible housing configured to wrap around a portion of the base of the patient's thumb and position over the interior base of the thumb proximate to the princeps pollicis artery, the flexible housing comprising (i) a first light source that emits optical radiation, wherein the first light source comprises a first substantially planar surface, (ii) a photodetector configured to detect the optical radiation and to generate the optical signal, wherein the photodetector is positioned on a substrate comprising a second substantially planar surface, and (iii) a plurality of living hinges, the first and second substantially planar surfaces are supported by the flexible housing such that the first substantially planar surface is separated from the second substantially planar surface by an included angle between 35 - 55 degrees, wherein the included angle is an angle formed between a first line drawn parallel to the first substantially planar surface and a second line drawn parallel to the second substantially planar surface, wherein the flexible housing is an approximately semicircular housing with the plurality of living hinges radially spaced apart from each other along a circumference of the approximately semicircular housing.

8. (Currently amended) A method of obtaining an optical signal indicative of a photoplethysmograph waveform, comprising: 
positioning a flexible housing around the base of a patient's thumb, wherein the housing comprises (i) a first light source that emits optical radiation, wherein the first light source comprises a first substantially planar surface, (ii) a photodetector configured to detect the optical radiation and to generate the optical signal, wherein the photodetector is positioned on a substrate comprising a second substantially planar surface, and (iii) a plurality of living hinges, the first and second substantially planar surfaces are supported by the flexible housing such that the first substantially planar surface is separated from the second substantially planar surface by an included angle between 35 - 55 degrees, wherein the included angle is an angle formed between a first line drawn parallel to the first substantially planar surface and a second line drawn parallel to the second substantially planar surface, wherein the first light source and photodetector are each positioned over the interior base of the thumb proximate to the princeps pollicis artery, wherein the flexible housing is an approximately semicircular housing with the plurality of living hinges radially spaced apart from each other along a circumference of the approximately semicircular housing; 
energizing the light source to illuminate the thumb with optical radiation; and 
detecting optical radiation after reflection by the princeps pollicis artery with the photodetector and generating an optical signal therewith.


Reasons for Allowance
Claims 1, 3-4, 6-10, 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches similar structures for measuring light reflected by arteries (see previous actions), but the art of record does not teach, suggest, or make reasonably obvious the combined features as a whole including a flexible housing configured to wrap around a portion of the base of the patient's thumb and position over the interior base of the thumb proximate to the princeps pollicis artery, the flexible housing comprising (i) a first light source that emits optical radiation, wherein the first light source comprises a first substantially planar surface, (ii) a photodetector configured to detect the optical radiation and to generate the optical signal, wherein the photodetector is positioned on a substrate comprising a second substantially planar surface, and (iii) a plurality of living hinges, the first and second substantially planar surfaces are supported by the flexible housing such that the first substantially planar surface is separated from the second substantially planar surface by an included angle between 35 - 55 degrees, wherein the included angle is an angle formed between a first line drawn parallel to the first substantially planar surface and a second line drawn parallel to the second substantially planar surface, wherein the flexible housing is an approximately semicircular housing with the plurality of living hinges radially spaced apart from each other along a circumference of the approximately semicircular housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791